          Case 3:19-cv-01104-JAM Document 23 Filed 06/29/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 TONY MILLEDGE,
      Plaintiff,

        v.
                                                           No. 3:19-cv-01104 (JAM)
 CITY OF HARTFORD and HARTFORD
 FIRE DEPARTMENT,
       Defendants.

                  ORDER GRANTING PARTIAL MOTION TO DISMISS

       Tony Milledge is a firefighter for the City of Hartford. He has sued the City as well as the

Hartford Fire Department, alleging that they have discriminated against him on the basis of his

race and his age. The defendants have filed a partial motion to dismiss. They argue that the fire

department is not a legal entity that may be subject to suit and that the complaint otherwise fails

to allege enough facts to state a claim for race discrimination. I agree and accordingly will grant

the partial motion to dismiss.

                                          BACKGROUND

       Milledge is an African-American male who has more than 20 years of service as a

firefighter for the City of Hartford. See Doc. #1 at 1-2 (¶¶ 3, 6). According to Milledge, he was

subject to race discrimination in two separate incidents that occurred in March 2018.

       In the first incident, “plaintiff was on a call and Chief Tenney, a younger Caucasian

supervisor, began harassing the plaintiff, yelling and screaming at him inches from his face.” Id.

at 2 (¶ 7). The complaint says nothing more about this first incident.

       In the second incident, “plaintiff was on another call and was physically assaulted by

Chief Jim Erickson, a Caucasian supervisor.” Id. at 2 (¶ 8). The complaint says nothing more

about this second incident.




                                                 1
           Case 3:19-cv-01104-JAM Document 23 Filed 06/29/20 Page 2 of 6



         Milledge “complained” to two lieutenants about the second incident “but his complaint

was rebuffed.” Id. at 2-3 (¶ 9). “Upon information and belief,” the complaint goes on, “the

defendants have never tolerated such abuse of Caucasian firefighters by their superior officers.”

Id. at 3 (¶ 10).

         Milledge has filed a three-count complaint. The first two counts allege parallel claims of

race discrimination in the form of a hostile work environment in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Connecticut Fair Employment

Practices Act (“CFEPA”), Conn. Gen. Stat. 46a-60(b)(1), alleging identical facts in support of

his claims under both statutes. The third count alleges age discrimination in violation of the

federal Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.1

         Defendants move to dismiss. First, they seek dismissal of all claims against the defendant

Hartford Fire Department on the ground that the department—as distinct from the City of

Hartford—is not a legal entity that is subject to suit. Because Milledge agrees with this

argument, I will dismiss all claims against the Hartford Fire Department. Second, the City of

Hartford argues that Milledge’s allegations of race discrimination should be dismissed under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim. I will address this argument below.

                                                   DISCUSSION

         When considering a motion to dismiss under Rule 12(b)(6), a court must accept as true all

factual matters alleged in a complaint, although a complaint may not survive unless the facts it

recites are enough to state plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). As the Supreme Court has explained, this “plausibility” requirement is “not akin to a



1
  Because the City does not challenge the validity of Milledge’s claim for age discrimination in the present motion,
this ruling does not describe the additional allegations in the complaint that relate solely to the claim for age
discrimination.


                                                          2
           Case 3:19-cv-01104-JAM Document 23 Filed 06/29/20 Page 3 of 6



probability requirement,” but it “asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ibid. In other words, a valid claim for relief must cross “the line between possibility

and plausibility.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007).

         In addition, a complaint cannot rely on conclusory allegations. See Hernandez v. United

States, 939 F.3d 191, 198 (2d Cir. 2019). A complaint that engages in a threadbare recital of the

elements of a cause of action but that fails to include supporting factual allegations does not

establish plausible grounds for relief. Ibid. In short, a court’s role when reviewing a motion to

dismiss under Rule 12(b)(6) is to determine if the complaint—apart from any of its conclusory

recitals—alleges enough facts to state a facially plausible claim for relief.

         For Title VII claims of race discrimination, a complaint must allege enough facts to allow

for a plausible inference that the employer took adverse action against an employee and that the

employer did so because of the employee’s race. No matter how strongly a plaintiff may believe

he has been victimized for improper discriminatory reasons, he must allege facts suggesting this

to be so. As the Second Circuit has made clear, “the facts alleged in the complaint must provide

at least minimal support for the proposition that the employer was motivated by discriminatory

intent.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015).2

         A plaintiff may show circumstances permitting an inference of discriminatory intent in

many ways. Sometimes a plaintiff may allege specific remarks or statements that reveal racial

animus. Other times a plaintiff may allege preferential treatment afforded to one or more other

employees who are similarly situated to the plaintiff but who are not the same race as the

plaintiff. Myriad other factual circumstances might suggest that a motivating factor for the


2
  Similarly, CFEPA also requires a showing that the adverse action occurred in “circumstances permitting an
inference of discrimination.” Craine v. Trinity Coll., 259 Conn. 625, 639 (2002). The analysis of discrimination
claims under CFEPA is the same as under Title VII. See Bentley v. AutoZoners, LLC, 935 F.3d 76, 90 (2d Cir.
2019); Kaytor v. Electric Boat Corp., 609 F.3d 537, 556 (2d Cir. 2010).


                                                         3
          Case 3:19-cv-01104-JAM Document 23 Filed 06/29/20 Page 4 of 6



employer’s adverse action against the plaintiff was the plaintiff’s race. See id. at 87 (noting how

a plaintiff may meet the burden by citing “direct evidence of intent to discriminate or by

indirectly showing circumstances giving rise to an inference of discrimination”).

       As an initial matter, Milledge alleges enough facts to show that he was subject to verbal

intimidation by one supervisor and to a physical assault by another supervisor. I will assume for

present purposes that these facts are enough to establish an intimidating and hostile work

environment, although they are far more sparse than the detailed facts usually pleaded for such a

claim. See Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993) (describing multi-factor

standard to evaluate whether conditions amounted to a hostile work environment); Rasmy v.

Marriott Int’l, Inc., 952 F.3d 379, 387 (2d Cir. 2020) (same); cf. Tomka v. Seiler Corp., 66 F.3d

1295, 1305 (2d Cir. 1995) (“even a single incident of sexual assault sufficiently alters the

conditions of the victim's employment and clearly creates an abusive work environment for

purposes of Title VII liability”).

       What is lacking, however, are facts to suggest that any of the alleged abuse was because

of Milledge’s race. Milledge does not recite any statements by the two supervisors to suggest that

they picked on him because of his race. Nor does Milledge allege facts to suggest that race

considerations generally permeated the overall working environment at the fire department—for

example, that supervisors at the fire department made any remarks or engaged in any conduct

reflecting race-based animus or stereotypical assumptions about race.

       Milledge alleges that the defendants “have never tolerated such abuse of Caucasian

firefighters by their superior officers.” Doc. #1 at 3 (¶ 10). But because Milledge does not allege

any of the surrounding factual context for the acts of abuse against him, it is impossible to

evaluate whether Caucasian firefighters were ever in similar situations and whether the two




                                                 4
             Case 3:19-cv-01104-JAM Document 23 Filed 06/29/20 Page 5 of 6



supervisors at issue treated Caucasian firefighters more favorably than Milledge. As a general

rule, when a plaintiff seeks to raise an inference of discrimination by means of comparing how

he was treated to how the employer treated others, the plaintiff must allege facts to show that he

was similarly situated in all material respects to the individuals with whom he seeks to compare

himself. See Brown v. Daikin Am. Inc., 756 F.3d 219, 230 (2d Cir. 2014). Milledge has not done

so.

       Milledge also alleges that two lieutenants rebuffed him when he complained about one of

the incidents of abuse. But because Milledge does not allege that he told the lieutenants that the

supervisor’s abuse was based on race, the fact that the lieutenants rebuffed his complaint does

nothing to suggest that racial considerations had anything to do with the lieutenants’ rejection of

his claim.

       Ultimately, Milledge suggests that race discrimination may be inferred simply from the

fact that he is of a different race than the two supervisors who yelled at him and assaulted him.

But a claim for discrimination is not made plausible simply because the person who has engaged

in an adverse action is of a different race than the plaintiff. “Law does not blindly ascribe to race

all personal conflicts between individuals of different races,” because “[t]o do so would turn the

workplace into a litigious cauldron of racial suspicion.” Hawkins v. PepsiCo, Inc., 203 F.3d 274,

282 (4th Cir. 2000). Thus, “[t]he mere fact that [supervisors] were of a different race than

[plaintiff] . . . is insufficient to permit an inference of discrimination,” because “[u]nder a

contrary rule, federal anti-discrimination laws would be implicated every time an employee

suffered an adverse employment action at the hands of a supervisor of a different race, religion,

sex, national origin, or, conceivably in some cases, age or disability status.” Coulton v. Univ. of

Pennsylvania, 237 F. App’x 741, 747-48 (3d Cir. 2007).




                                                   5
         Case 3:19-cv-01104-JAM Document 23 Filed 06/29/20 Page 6 of 6



       Numerous district courts have dismissed discrimination complaints that rely solely on the

fact that the plaintiff was of a different race than a manager or supervisor who engaged in

adverse action against the plaintiff. See Langston v. UFCW Local 919, 2019 WL 6839336, at *3

(D. Conn. 2019) (collecting cases); Pinder v. Employment Dev. Dep't, 227 F. Supp. 3d 1123,

1145 (E.D. Cal. 2017). The same result follows here.

                                          CONCLUSION

       For the reasons set forth in this ruling, the Court GRANTS defendants’ partial motion to

dismiss. The Hartford Fire Department is DISMISSED with prejudice as a defendant. Counts

One and Two alleging race discrimination against the City of Hartford under Title VII and

CFEPA are DISMISSED without prejudice to re-pleading within 21 days if there are additional

facts that would plausibly sustain these claims. If Milledge chooses to file an amended

complaint, the amended complaint should not only state additional facts to support an inference

of discriminatory motive but also to show that the alleged acts of abuse created a hostile work

environment. It is so ordered.

       Dated at New Haven, Connecticut this 29th day of June 2020.

                                                     /s/Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                6
